Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed May 3rd, 2021 has been entered. Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Independent claims 1 and 9 each recite as a whole a method of organizing human activity because the claim recites a method that stores an association of a device (e.g., printer) and a code of a shipped article (e.g., ink cartridge) in memory and determines whether a code of an article attached to the device is identical to the code of the shipped article.  This is a method of managing commercial interactions (e.g., the sale of ink cartridges for printers).  The mere nominal recitation of a processor and memory does not take the claim out of the method of organizing human activity grouping. Thus, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concepts of storing and analyzing data related to the shipment of an ink cartridge in a computer environment.  The claimed processor and memory are recited at high levels of generality and are merely invoked as tools to store and analyze data related to the shipment of an ink cartridge.  Simply implementing the abstract idea on a generic computer is not a practical 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concepts of storing and analyzing data in a computer environment.  Additionally, the recited executing of a shipping process, executing of a second shipping process, and not executing of a second shipping process are not indicative of an inventive concept.  Instead, the shipping process limitations merely add insignificant extra-solution activity to the judicial exception.  As indicated in Applicant’s background section, processes for shipping consumable articles, such as toner containers for printing devices, are well‐understood, routine, and conventional functions ([0003]).  Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.
	Claim 17 recites as a whole a method of organizing human activity because the claim recites a method that stores data and analyzes the data to determine whether received data matches the stored data.  This is a method of managing commercial interactions (e.g., the sale of ink cartridges for printers).  Thus, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application.  Claim 17 further recites executing a shipping process, executing a second shipping process, and not executing a second shipping process.  These processes do not integrated the judicial exception into a practical application.  Instead, the shipping process limitations merely add insignificant extra-solution activity to the judicial exception.  
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The shipping process limitations discussed above with respect to Step 2A are not indicative of an inventive concept.  Instead, these limitations merely add insignificant extra-solution activity to the judicial exception.  As indicated in Applicant’s background section, processes for shipping consumable articles, such as toner containers for printing devices, are well‐understood, routine, and conventional functions ([0003]).  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 2, 10, and 18 are directed to substantially the same abstract idea as claims 1, 9, and 17 and are rejected for substantially the same reasons.  Claims 2, 10, and 18 further narrow the abstract idea of claims 1, 9, and 17 by adding a further data storing step (“changing association data in memory”) and a further data analysis step (“determining whether a cartridge code sent from the first printer is associated with a different printer”).  Claims 2, 10, and 18 do not add any additional elements to evaluate at Steps 2A prong two or 2B and thus describe neither a practical application of nor significantly more than the abstract idea. 
	Claims 3, 11, and 19 are directed to substantially the same abstract idea as claims 1, 9, and 17 and are rejected for substantially the same reasons.  Claims 3, 11, and 19 further narrow the abstract idea of claims 1, 9, and 17 by adding a further data analysis step (“determining whether a cartridge code sent from the first printer is associated with a different printer”).  Claims 3, 11, and 19 further recite executing a third shipping process.  This process does not integrate the judicial exception into a practical application.  Instead, the third shipping process merely adds insignificant extra-solution activity to the judicial exception.  As indicated in Applicant’s background section, processes for shipping consumable articles, such as toner containers for printing devices, are well‐understood, routine, and conventional 
	Claims 4, 12, and 20 are directed to substantially the same abstract idea as claims 1, 9, and 17 and are rejected for substantially the same reasons.  Claims 4, 12, and 20 further narrow the abstract idea of claims 1, 9, and 17 by adding a further data storing steps (“an association of the second device identification information, the specific code, and shipping timing information is stored in the memory,” “store an association of the second device identification information, the second code, and attaching timing information in the memory,” “specify the attaching timing information associated 24with the second device identification information in the memory and the shipping timing information associated with the second device identification information in the memory”) and a further data analysis step (“determine whether the date and time indicated by the specified attaching timing information is before the date and time indicated by the specified shipping timing information”).  
	Claims 4, 12, and 20 further recite the third shipping process.  This process does not integrate the judicial exception into a practical application.  Instead, the third shipping process merely adds insignificant extra-solution activity to the judicial exception.  As indicated in Applicant’s background section, processes for shipping consumable articles, such as toner containers for printing devices, are well‐understood, routine, and conventional functions ([0003]).  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 5 and 13 are directed to substantially the same abstract idea as claims 1 and 9 and are rejected for substantially the same reasons.  Claims 5 and 13 further narrow the abstract idea of claims 1 and 9 by adding a further data analysis step (“determined that the specific code is not identical to the first code”).  Claims 5 and 13 further recite “inform a user of the first device that the first consumable article that was already shipped is to be attached to the first device.”  This process does not integrate 
	Claims 6 and 14 directed to substantially the same abstract idea as claims 1 and 9 and are rejected for substantially the same reasons.  Claims 6 and 14 further narrow the abstract idea of claims 1 and 9 by adding a further data analysis step (“determine whether the remaining amount of the specific consumable article is less than a threshold value”).  Claims 6 and 14 further recite the second shipping process.  This process does not integrate the judicial exception into a practical application.  Instead, the second shipping process merely adds insignificant extra-solution activity to the judicial exception.  As indicated in Applicant’s background section, processes for shipping consumable articles, such as toner containers for printing devices, are well‐understood, routine, and conventional functions ([0003]).  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 7 and 15 are directed to substantially the same abstract idea as claims 1 and 9 and are rejected for substantially the same reasons.  Claims 7 and 15 further narrow the abstract idea of claims 1 and 9 by adding further data receiving and storing steps (“receive from the server a code assigned to a consumable article of a shipping target … an association of device identification information for identifying the device and a code that is assigned to the consumable article and received from the server is stored in the memory”).  Claims 7 and 15 further recite “sending a shipping instruction of a consumable article to a server”.  This process does not integrate the judicial exception into a practical application.  Instead, the shipping process merely adds insignificant extra-solution activity to the judicial 
	Claims 8 and 16 are directed to substantially the same abstract idea as claims 1 and 9 and are rejected for substantially the same reasons.  Claims 8 and 16 further narrow the abstract idea of claims 1 and 9 by defining that the data received is article identification information for identifying the consumable article.  Claims 8 and 16 do not add any additional elements to evaluate at Steps 2A prong two or 2B and thus describe neither a practical application of nor significantly more than the abstract idea. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being anticipated by Oku (U.S. Patent Application Publication No. 2016/0037003).
	Regarding Claim 17, Oku teaches a method comprises:  executing a shipping process for shipping a consumable article to be attached to a device (see “Shipped toner container identification information is the field that memorizes the toner container identification information sent from the sales company to the user. When the toner delivery person in charge of the sales company sends a toner for a customer, by using input device 410, 411 shown in FIG. 4, the serial number of each toner container is input to this field” in [0079]);
every time the shipping process for shipping a consumable article to be attached to a device is executed, storing in a memory an association of device identification information for identifying the device and a code assigned to the consumable article; in a case where a specific code assigned to a specific consumable article is received from a first device after an association of first device identification information for identifying the first device and a first code assigned to a first consumable article has been stored in the memory due to execution of a first shipping process which is the shipping process for shipping the first consumable article to be attached to the first device and after the specific consumable article has been newly attached to the first device, determining whether the specific code is identical to the first code associated with the first device identification information in the memory; and in a case where it is determined that the specific code is identical to the first code, execute a second shipping process which is the shipping process for shipping a second consumable article to be attached to the first device, wherein in a case where it is determined that the specific code is not identical to the first code, the second shipping process is not executed (see “Toner management table 700 shown in FIG. 9 includes shipped toner container identification information, device identification information” in [0078]).  
	In claim 17, the last 3 method steps (beginning with “in a case where …”) are contingent limitations.  See “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.” MPEP 2111.04(II); ex parte Schulhauser.

Claim 19, Oku teaches in a case where the specific code is received from the first device before the first shipping process is executed, determining whether the specific code is associated with device identification information different from the first device identification information in the memory; and in a case where the specific code is received from the first device before the first shipping process is executed and it is determined that the specific code is associated with 30second device identification information different from the first device identification information, a third shipping process which is the shipping process for shipping a third consumable article to be attached to a second device identified by the second device identification information is executed (See [0078] “Toner management table 700 shown in FIG. 9 includes shipped toner container identification information, device identification information,” [0053] “Management information input-output part 503 can be checked that the shipped (genuine) toner container has been used if toner container identification information 609 included in event information matches with after-mentioned shipped toner container identification information.”  If the toner container identification information 609 (specific code) does not match the shipped toner container identification information, then it is determined that the toner container identification information 609 (specific code) is associated with device identification information different from the first device).  In claim 19, both method steps (beginning with “in a case where …”) are contingent limitations.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Oku in view Torre-Bueno (U.S. Patent Application Publication No. 2005/0257259) and Scrafford (U.S. Patent Application Publication No. 2012/0254050).
	Oku teaches the limitations of claim 17 as discussed above.  Oku does not explicitly teach, however Torre-Bueno teaches in the case where the specific code is received from the first device after the association of the first device identification information and the first code has been stored in the memory due to the execution of the first shipping process, determine whether the specific code is associated with device identification information different from the first device identification information in the memory (see “If the consumable is labeled with the serial number of a different device … the device will not run” in [0016]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining whether the code of the consumable article is associated with a different device as taught in Torre-Bueno with the consumable article verification method of Oku with the motivation to determine whether the different device should run with the consumable article as taught by Torre-Bueno ([0016]).
	Oku does not explicitly teach, however Scrafford teaches in the case where the specific code is received from the first device after the association of the first device identification information and the first code has been stored in the memory due to the execution of the first shipping process, determine whether the specific code is associated with device identification information different from the first device identification information in the memory (see “analyzing the serial number to determine if the specific customer replaceable unit was used by its assigned printing device” in [0021], “A reassigning of CRUs would be changing the assignment of the consumable to a specific printing device … reassignment is done by updating the data structure 145 with the new association/assignment of the CRU to the new printing device” in [0049]).
.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oku in view Kajikawa (U.S. Patent Application Publication No. 2006/0034625).
	Oku teaches the limitations of claim 17 as discussed above.  Oku does not explicitly teach, however Kajikawa teaches wherein the method further comprises:  in a case where a specific shipping process which is the shipping process for shipping the specific consumable article to be attached to the second device is executed, store an association of the second device identification information, the specific code, and shipping timing information in the memory, the shipping timing information being related to date and time when the specific shipping process was executed; the method further comprises:  in a case where a second code assigned to a fourth consumable article is received from the second device after the fourth consumable article has been newly attached to the second device, storing an association of the second device identification information, the second code, and attaching timing information in the memory, the attaching timing information being related to date and time when the fourth consumable article was attached; in a case where the specific code is received from the first device before the first shipping process is executed and it is determined that the specific code is associated with the second device identification information, specifying the attaching timing information associated with the second device identification information in the memory and the shipping timing information associated with the second device identification information in the memory; and determining whether the date and time indicated by the specified attaching timing information is before the date and time indicated by the specified shipping timing information, wherein in a case where it is determined that the date and time indicated by the attaching timing information is before the date and time indicated by the shipping timing information, the third shipping process is executed, and in a case where it is determined that the date and time indicated by the attaching timing information is after the date and time indicated by the shipping timing information, the third shipping process is not executed (see [0171] “the CPU can determine whether the type of a process cartridge after replacement is the first process cartridge mounted in the laser printer 1 when shipping or the second process cartridge which is replaced after shipment”).  Examiner notes that in claim 20, all of the method steps (beginning with “in a case where …”) are contingent limitations with the exception of the method step “determining whether … the specified shipping timing information”.  
	It would have been obvious to a person having ordinary skill in the art to include in the consumable article verification method of Oku the process of determining whether ink cartridge was attached to the printer before the shipment as taught in Kajikawa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a consumable article verification method including shipping information including the process of determining whether ink cartridge was attached to the printer before the shipment.
Response to Arguments
Applicant's arguments filed May 3rd, 2021 regarding claims 17 and 18 have been fully considered but they are not persuasive. 	
	As described above, claims 17 and 18 recite a method that includes conditions precedent that do not necessarily occur in the claim to trigger the contingent limitations (i.e., the method steps 
Allowable over Prior Art
Claims 1-16 would be allowable if rewritten to overcome the 35 U.S.C. 101 rejections.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claims 1 and 9 would be allowable for disclosing in a case where it is determined that the specific code is identical to the first code, execute a second shipping process which is the shipping process for shipping a second consumable article to be attached to the first device.
	Hymas teaches upon replacement of replaceable printing component 12 in printing device 10, printing device 10 determines whether replaceable printing component 12 is an appropriate replacement component for printing device 10. More specifically, in one embodiment, printing device 10 determines whether a manufacturer of replaceable printing component 12 is associated with a manufacturer of printing device 10.  Hymas further teaches conveying a re-order information message to a user.  However, the cited art does not teach that when it is determined that a code of the inserted printing component matches a code of a shipped printing component, the re-order process is executed.
	Claim 3 and 11 would be allowable for disclosing wherein in a case where the specific code is received from the first device before the first shipping process is executed and it is determined that the specific code is associated with second device identification information different from the first device identification information, a third shipping process which is the shipping process for shipping a third 
	Oku teaches receiving the specific code from the first device after the first shipping process (see [0036]).  However, the cited art does not teach that when the specific code is received from the first device before the first shipping process is executed, and it is determined that the specific code is associated with a second device that is different from the first device, a third shipping process is executed that ships a third consumable article to be attached to the second device.  
	Claim 4 and 12 would be allowable for disclosing wherein in a case where it is determined that the date and time indicated by the attaching timing information is before the date and time indicated by the shipping timing information, the third shipping process is executed.
	Oku teaches attaching a consumable article to the first device after the first shipping process (see [0085]).  However, the cited art does not teach that when the consumable article is attached to the first device before the first shipping process, a third shipping process is executed that ships a third consumable article to be attached to the second device.  
	Claims 2, 5-8, 10, and 13-16 would be allowable if rewritten to overcome the 35 U.S.C. 101 rejections based on their dependence on allowable claims.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628